


Exhibit 10.03
September 29, 2014


Devin Wenig
c/o eBay Inc.
2065 Hamilton Avenue
San Jose, California 95125


Dear Devin:
eBay Inc. (the “Company” or “eBay”) is pleased to confirm your continued
employment, on the terms and conditions set forth in this offer letter (this
“Letter”), in the exempt position of President, eBay Marketplaces, reporting
directly to the President and Chief Executive Officer of eBay. In addition, the
Company confirms that if the Company elects to spin-off its wholly-owned
subsidiary PayPal, Inc. through the dividend of PayPal, Inc. shares to existing
shareholders of the Company or through other means (a “Spin-Off”), then you
will, effective on the date of the Spin-Off, become President and Chief
Executive Officer of eBay (such position, “eBay CEO”). In the role of eBay CEO,
you shall report solely and directly to the Board of Directors of eBay (the
“eBay Board”). The Company will also cause you to be appointed as a member of
the eBay Board, effective immediately prior to the effective date of the
Spin-Off, with a term of office no less than that of the longest term of any
other eBay Board member. For so long as you remain eBay CEO, you may be
nominated to the eBay Board and, if re-elected, you shall serve as a member of
the eBay Board without additional consideration. The terms and conditions of
this Letter are subject to the approval of the Compensation Committee of the
eBay Board (the “Compensation Committee”) and will come into effect, subject to
such approval, on the date that eBay announces an intended Spin-Off (the
“Announcement Date”).
Compensation as President, eBay Marketplaces
Cash Compensation. As President, eBay Marketplaces, you will be paid a bi-weekly
salary of $34,615.39, which is equivalent to an annualized rate of base salary
(your “annual base salary”) of $900,000. You will also be eligible to
participate in the eBay Incentive Plan (eIP) available to employees in positions
comparable to yours. Payouts under the plan are based on individual achievements
as well as Company performance and are paid on an annual cycle. Your annual
target bonus opportunity (your “target bonus opportunity”) for the eIP is 175%
of your base salary (calculated on the basis of the annual base salary actually
paid to you during the relevant year). To be eligible to receive any eIP bonus,
you must be employed for a full calendar quarter in the applicable fiscal year
and you must be actively employed on the date the bonus is paid, except as
otherwise provided herein. The payment of any bonus is subject to the terms and
conditions of the eIP. The Company reserves the right to amend, change or cancel
the eIP at its sole discretion, provided that the Company does so for all
similarly situated executives of eBay.


Equity Compensation. The grant of all eBay restricted stock units (“RSUs”), eBay
performance-based restricted stock units (“PBRSUs”), and options to purchase
shares of eBay’s common stock (“Options”) described in this Letter is subject to
the grant by the Compensation Committee and subject to your continued employment
with an eBay company on the applicable grant dates, except as otherwise provided
herein. Awards are described in this Letter as a dollar value and the number of
shares of eBay common stock subject to each award will be determined as follows:
(i) for RSUs, by dividing the dollar value by the average of the closing prices
of eBay common stock as reported on the NASDAQ Global Select Market for the
period of 10 consecutive trading days ending on (and including) the last trading
day prior to the grant date (the “Average eBay Closing Price”), and rounding
down to the nearest whole number of shares of eBay common stock, (ii) for
PBRSUs, by dividing the earned dollar amount, if any, by the Average eBay
Closing Price, and rounding down to the nearest whole number of shares of eBay
common stock and (iii) for Options, by dividing the dollar value by the Average
eBay Closing Price, multiplying the resultant total by 3, and rounding down to
the nearest whole number of shares of eBay common stock. The exercise price for
all Options will be no less than the fair market value of eBay’s common stock on
the applicable date of grant, as determined by the Compensation Committee.


2014 Top-Up Awards. You will be granted a combination of RSUs (the “2014 Top-Up
RSU Award”), PBRSUs (the “2014 Top-Up PBRSU Award”), and Options (the “2014
Top-Up Option Award”) and, together with the 2014 Top-Up RSU Award and the 2014
Top-Up PBRSU Award, the “2014 Top-Up Awards”, all to be granted under the
Company’s 2008 Equity Incentive Plan (the “Plan”) pursuant to the terms
described in the following paragraphs. Such 2014 Top-Up Awards will be granted
on the 15th day of the month following the month in which the Announcement Date
occurs.


You will be granted the 2014 Top-Up RSU Award valued at $1,200,000, subject to
the terms and conditions of the Plan, as well as the terms and conditions of the
RSU agreement (which will be provided to you as soon as practicable after the
grant




--------------------------------------------------------------------------------




date). The 2014 Top-Up RSU Award will vest and become non-forfeitable (assuming
your continued employment as provided below on each vesting date) over four
years at the rate of 25% a year on each anniversary of the date of grant,
subject to necessary withholding for applicable taxes.
You will be granted the 2014 Top-Up PBRSU Award with a target value of
$2,000,000, subject to the terms and conditions of the Plan, as well as the
terms and conditions of the applicable PBRSU agreement (which will be provided
to you as soon as practicable after the grant date). The 2014 Top-Up PBRSU Award
will be earned based on performance over the period January 1, 2014 through
December 31, 2015. The actual number of shares of eBay common stock that will be
subject to the 2014 Top-Up PBRSU Award to be granted, if any, will be determined
based on achievement during such period of Company performance goals determined
by the Compensation Committee and will be subject to the terms and conditions of
the performance plan approved by the Compensation Committee. The 2014 Top-Up
PBRSU Award will be granted in early 2016 and will vest and become
non-forfeitable (assuming your continued employment as provided below on each
vesting date) as follows: 50% of the shares subject to the award on the grant
date and the remaining 50% of the shares subject to the award on the first
anniversary of the grant date, subject to necessary withholding for applicable
taxes.


Finally, you will be granted the 2014 Top-Up Option Award valued at $800,000,
subject to the terms and conditions of the Plan, as well as the terms and
conditions of the stock option agreement (which will be provided to you as soon
as practicable after the grant date). Generally, the 2014 Top-Up Option Award
will vest and become exercisable (assuming your continued employment as provided
below on each vesting date) over four years at the rate of 12.5% of the shares
subject to the 2014 Top-Up Option Award at the end of the 6th calendar month
following the grant date, at the end of each month thereafter, with respect to
an additional 1/48 of the shares subject to the 2014 Top-Up Option Award.
2015 Focal Awards. You will be granted a combination of RSUs, PBRSUs and Options
(collectively, “Focal Awards”), pursuant to the terms described in the following
paragraphs, at the same time that annual 2015 equity awards are granted to
senior executives of the Company, expected to be in April, 2015.
You will be granted an award of RSUs valued at $2,700,000 (the “Focal RSU
Award”), subject to the terms and conditions of the Plan, as well as the terms
and conditions of the Focal RSU agreement (which will be provided to you as soon
as practicable after the grant date). The Focal RSU Award will vest and become
non-forfeitable (assuming your continued employment as provided below on each
vesting date) over four years at the rate of 25% a year on each anniversary of
the date of grant, subject to necessary withholding for applicable taxes.
You will be granted an award of PBRSUs with a target value of $4,500,000 (the
“PBRSU Focal Award”), subject to the terms and conditions of the Plans, as well
as the terms and conditions of the applicable agreement (which will be provided
to you as soon as practicable after the grant date). The PBRSU Focal Award will
be earned based on performance over the period January 1, 2015 through
December 31, 2016. The actual number of shares of eBay common stock that will be
subject to the PBRSU Focal Award to be granted, if any, will be determined based
on achievement during such period of Company performance goals determined by the
eBay Board and will be subject to the terms and conditions of the performance
plan approved by the eBay Board. The PBRSU Focal Award will be granted in early
2017 and will vest and become non-forfeitable (assuming your continued
employment as provided below on the vesting date) as to 100% of the shares
subject to the award on the first anniversary of the grant date, subject to
necessary withholding for applicable taxes.


Finally, you will be granted an Option valued at $1,800,000 (the “Focal Option
Award”), subject to the terms and conditions of the Plan, as well as the terms
and conditions of the Focal Option Award agreement (which will be provided to
you as soon as practicable after the grant date). Generally, the Focal Option
Award will vest and become exercisable (assuming your continued employment with
an eBay company on each vesting date) over four years at the rate of 12.5% of
the shares subject to the Focal Option Award at the end of the 6th calendar
month following the grant date, and, at the end of each month thereafter, with
respect to an additional 1/48 of the shares subject to the Focal Option Award.


Effects of Spin-Off. Upon the Spin-Off, (1) all then outstanding awards covering
eBay common stock (“eBay equity awards”) granted to you after the Announcement
Date (including the Top-Up Awards, the Focal Awards and the 2015 Top-Up Awards
(as defined below)) that are outstanding as of the effective date of the
Spin-Off will continue to cover shares of eBay common stock (with such awards to
be adjusted to reflect the impact of the Spin-Off) and (2) each then outstanding
eBay equity award granted to you prior to the Announcement Date that is
outstanding as of the effective date of the Spin-Off will be treated in a manner
to be determined by the eBay Board (which may include conversion of any such
award into two awards, one of which would continue to cover shares of eBay
common stock and one of which would cover shares of the publicly-traded Pay Pal,
Inc. entity (“PayPal”)). All eBay equity awards converted into awards covering
PayPal common stock following such conversion would be referred to as “PayPal
equity awards.” From and after the Spin-Off, all such awards (whether eBay
equity awards or PayPal equity awards) will continue to vest subject to your
continued employment through each applicable vesting date with eBay and
otherwise on terms and conditions determined by the Company, but in all events




--------------------------------------------------------------------------------




with respect to the eBay equity awards granted pursuant to this Letter, such
terms and conditions shall remain consistent with the terms and conditions of
such eBay equity awards as provided in this Letter.


Employee Benefits. You will be entitled to the employee welfare and retirement
benefits and perquisites that eBay customarily makes available to employees in
positions comparable to yours, in accordance with the terms of the benefit and
perquisite plans as in effect from time to time.
Compensation as eBay CEO
Cash Compensation. Immediately upon, and for at least the first twenty-four
months following the Spin-Off, your salary as eBay CEO shall be at a bi-weekly
rate of at least $38,461.54, which is equivalent to an annual base salary of
$1,000,000. Also following the Spin-Off, as eBay CEO you will continue to be
eligible to participate in the eIP on the same terms and conditions set forth
above under “Compensation as President, eBay Marketplaces - Cash Compensation”,
except that your annual target bonus opportunity under the eIP will be at least
200% of your base salary.


Equity Compensation. In connection with the Spin-Off, you will be granted eBay
equity awards pursuant to the Plan, subject to, and effective immediately prior
to, the Spin-Off (the “2015 Top-Up Awards”). The terms of the grant of the 2015
Top-Up Awards will be subject to the approval of the Compensation Committee and
the grant will be subject to your continued employment with eBay on the
applicable grant date(s). It is currently contemplated that the 2015 Top-Up
Awards will be in the following forms and amounts, which may be altered by the
Compensation Committee in its discretion, provided that the 2015 Top-Up Awards
shall have an aggregate grant date dollar value of $2,000,000, and vesting
schedules that end no later than the fourth anniversary of the effective date of
the Spin-Off:


(i) An award of RSUs valued at $600,000, to be granted under the Plan (“2015
Top-Up RSU Award”), as well as the terms and conditions of the RSU agreement
(which will be provided to you as soon as practicable after the grant date). The
2015 Top-Up RSU Award will vest and become non-forfeitable (assuming your
continued employment with an eBay company on each vesting date) over four years
at the rate of 25% a year on each anniversary of the date of grant, subject to
necessary withholding for applicable taxes;
(ii) An award of PBRSUs with a target value of $1,000,000, to be granted under
the Plan (the “2015 Top-Up PBRSU Award”), as well as the terms and conditions of
the PBRSU agreement (which will be provided to you as soon as practicable after
the grant date). It is expected that the 2015 Top-Up PBRSU Award will be earned
based on performance over the period January 1, 2015 through December 31, 2016.
The actual number of shares of eBay common stock that will be subject to the
2015 Top-Up PBRSU Award to be granted, if any, will be determined based on
achievement during such period of performance goals determined by the
Compensation Committee and will be subject to the terms and conditions of the
performance plan approved by the eBay Board. The 2015 Top-Up PBRSU Award will be
granted in early 2017 and will vest and become non-forfeitable (assuming your
continued employment with an eBay company on the vesting date) as follows: 100%
of the shares on the first anniversary of the grant date, subject to necessary
withholding for applicable taxes; and
(iii) An Option award valued at $400,000, to be granted under the Plan (the
“2015 Top-Up Option Award”), as well as the terms and conditions of the Option
agreement (which will be provided to you as soon as practicable after the grant
date). Generally, the 2015 Top-Up Option Award will vest and become exercisable
(assuming your continued employment with an eBay company on each vesting date)
over four years at the rate of 12.5% of the shares subject to the 2015 Top-Up
Option Award at the end of the 6th calendar month following the date of the
completion of the Spin-Off, and, at the end of each month thereafter, with
respect to an additional 1/48 of the shares subject to the 2015 Top-Up Option
Award.


At-Will Employment. Your employment with the Company is “at-will” and either you
or the Company may terminate your employment at any time, with or without cause
or advance notice. The at-will nature of the employment relationship can only be
changed (1) while you hold the position of President, eBay Marketplaces, by
written agreement signed by eBay’s President and Chief Executive Officer or (2)
while you hold the position of eBay CEO, by action of the eBay Board.
Severance Protections.
Although your employment with the Company shall be “at-will” as set forth above,
you may be entitled to severance protection in certain circumstances, as
described below, subject in all instances to you executing and not revoking the
Company’s standard form of release (which shall also contain customary
exceptions for your continued indemnification and coverage under D&O policies,
exclusions for vested benefits under retirement and welfare benefit plans and
equity incentive plans, and reasonable post-employment cooperation covenants
(but for the avoidance of doubt no restrictive covenants or other covenants
imposing limitations on your post-employment activities)) (the “Release”) within
60 days after the date of your termination of employment:




--------------------------------------------------------------------------------




Termination Outside a Change in Control Period. If, outside a Change in Control
Period (as defined below), your employment is involuntarily terminated by the
Company other than for Cause (as defined below) or if you voluntarily resign for
Good Reason (as defined below), then the Company shall provide you with (a) the
Accrued Benefits (as defined below) and (b) a lump sum severance payment,
payable not later than 30 days after you execute the Release and any revocation
period has expired (which, if such payment date could straddle two calendar
years, must occur in the later calendar year), in an amount equal to the sum of:
(i) two times the sum of (a) your Annual Base Salary (as defined below) and
(b) your Bonus Amount (as defined below); and
(ii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any equity awards that are
outstanding and unvested as of the date of your termination of employment which,
but for such termination, otherwise would have become vested pursuant to their
respective vesting schedules within 12 months following the date of such
termination (with such value calculated based on the Valuation Assumptions).
Termination During a Change in Control Period. If, during a Change in Control
Period, your employment is involuntarily terminated by the Company other than
for Cause or if you voluntarily resign for Good Reason, then the Company shall
provide you with (a) the Accrued Benefits and (b) a lump sum severance payment,
payable not later than 30 days after you execute the Release and any revocation
period has expired (which, if such payment date could straddle two calendar
years, must occur in the later calendar year), in an amount equal to the sum of:
(i) two times the sum of (a) your Annual Base Salary and (b) your Bonus Amount;
(ii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of all of your equity awards
that are outstanding and unvested as of the date of your termination of
employment (with such value calculated based on the Valuation Assumptions).


Special Treatment of Equity Awards on Death/Permanent Disability


In the event that your employment with eBay terminates due to your death or
disability (within the meaning of eBay’s long-term disability plan), within
thirty (30) days after the date of such termination of employment, you will
receive a cash payment equal to the value of any eBay equity awards that were
outstanding and unvested as of the date of such termination which, but for such
termination, otherwise would have become vested pursuant to their respective
vesting schedules within 24 months following the date of such termination (with
such value calculated based on the Valuation Assumptions).


Definitions.
“Accrued Benefits” means (a) prompt payment of any accrued but unpaid annual
base salary through the last day of employment, (b) prompt payment of any
unreimbursed expenses incurred through the last day of employment subject to
your prompt delivery of all required documentation of such expenses pursuant to
applicable employer policies, (c) all other vested payments, benefits or fringe
benefits to which you are entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant (excluding any other severance plan, policy or program) or this Letter in
accordance with the terms of such plan, program or grant, including any unpaid
bonus for any prior fiscal year when it otherwise would have been paid, and (d)
a prorated portion of the eIP bonus, if any, that you otherwise would have
earned and been paid in respect of the fiscal year in which your employment
terminates based on the actual performance of the company for the full year,
with such prorated portion calculated based on the period of time during such
fiscal year that you were employed, relative to the full fiscal year and only
based on the company performance element of the bonus (such prorated eIP bonus
amount, if any, the “Prorated Bonus”). You will receive your Prorated Bonus on
the date that all other participants in the eIP receive their eIP bonuses in
respect of such fiscal year.
“Annual Base Salary” will mean an amount equal to $1,000,000 (or such greater
amount as in effect immediately prior to your termination date).
“Bonus Amount” will mean an amount equal to 200% of your Annual Base Salary (or
such greater amount as may be established as your target bonus payment
immediately prior to your termination date).
“Cause” shall mean (a) your failure to attempt in good faith to substantially
perform your assigned duties, other than failure resulting from your death or
incapacity due to physical or mental illness or impairment, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (b) your indictment for, conviction of or plea of nolo
contedere to any felony (or any other crime involving fraud, dishonesty or moral
turpitude); or (c) your commission of an




--------------------------------------------------------------------------------




act of fraud, embezzlement, misappropriation, willful misconduct, or breach of
fiduciary duty against the Company, except good faith expense account disputes.
 “Change in Control” shall mean, for purposes of this Letter, a “Change in
Control” as such term is defined in the Plan or, following the Spin-Off, as such
term may be defined (if different) under any successor equity incentive plan.
“Change in Control Period” means the period that begins 90 days prior to, and
ends 24 months following, a “Change in Control.”
“Good Reason” means, without your written consent, any of the following events,
whereafter you resign your employment within the periods provided below:
(a) following the Spin-Off, eBay experiences a Change in Control, after which
you are no longer the Chief Executive Officer of the publicly traded company
that is (or owns) eBay, in which case you shall have thirty (30) days following
such Change in Control within which to resign for “Good Reason”: or
(b) (i) a material reduction in your annual base salary; (ii) a material
reduction in your annual target bonus opportunity under the eIP; (iii) (x) prior
to the Spin-Off, a material reduction in your authority, duties or
responsibilities as President, eBay Marketplaces (which would include your
failure to report to the President and Chief Executive Officer of eBay), but (y)
on and after the Spin-Off, a material reduction in your authority, duties or
responsibilities as eBay CEO (which would include your failure to report to the
eBay Board); or (iv) any other material breach by the Company of this Letter.
You will be deemed to have given consent to the condition(s) described in any of
clauses (i) through (iv) of this paragraph (c) if you do not provide written
notice to the Company of such Good Reason event(s) within 60 days from the first
occurrence of such Good Reason event(s), following which the Company shall have
30 days to cure such event, and to the extent the Company has not cured such
Good Reason event(s) during the 30-day cure period, you must terminate your
employment for Good Reason no later than 60 days following the occurrence of
such Good Reason event(s) by providing the Company 30 days’ prior written notice
of termination, which may run concurrently with the Company’s cure period.
“Valuation Assumptions” means, collectively, the following assumptions: (x) each
share of eBay (or, with respect to any PayPal equity award, PayPal) common stock
underlying an award has a value equal to the average of the closing prices of
eBay (or, with respect to any PayPal equity award, PayPal) common stock as
reported on the NASDAQ Global Select Market for the period of 10 consecutive
trading days ending on (and including) the last trading day prior to the date of
your termination of employment, (y) if the date of your termination of
employment occurs during the performance period with respect to an award of
PBRSUs whose target value has been established prior to the date of your
termination of employment, but whose number of shares of eBay (or, with respect
to any PayPal equity award, PayPal) common stock that would be subject to such
award based on achievement of applicable performance targets has not yet been
granted, then any such award shall be deemed to have been earned and granted
assuming achievement of target performance in respect of the applicable
performance period immediately prior to such date of termination and (z) any
Options that you hold that are outstanding immediately prior to the date of your
termination of employment will be valued based on their spread (i.e., the
positive difference, if any, of the value of each share of eBay (or, with
respect to any PayPal equity award, PayPal) common stock underlying the Option,
as determined pursuant to clause (x) above), less the per share exercise price
of such Option).


Tax and Other Matters.


Section 409A. The Company may withhold from any amounts payable to you such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. It is intended that the payments
and benefits provided under this Letter shall comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations relating thereto, or an exemption to Section 409A, and this
Letter shall be interpreted accordingly. Any payments or benefits that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Each payment under this Letter
will be treated as a separate payment for purposes of Section 409A.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Letter providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Letter, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean separation from service. If
you become entitled to a payment of nonqualified deferred compensation as a
result of your termination of employment and at such time you are a “specified
employee” (within the meaning of Section 409A and as determined in accordance
with the methodology established by the Company as in effect on your date of
termination), such payment will be postponed to the extent necessary to satisfy
Section 409A, and any amounts so postponed will be paid in a lump sum on the
first business day that is six months and one day after your separation from
service (or any earlier date of your death). If the compensation and benefits
provided under this Letter would subject you to taxes or




--------------------------------------------------------------------------------




penalties under Section 409A, the Company and you will cooperate diligently to
amend the terms of this Letter to avoid such taxes and penalties, to the extent
possible under applicable law.


Change in Control Golden Parachute Excise Taxes. In the event of a Change in
Control, where an accounting firm designated by the Company determines that the
aggregate amount of the payments and benefits that (but for the application of
this paragraph) would be payable to you under this Letter agreement or any other
plan, policy or arrangement of the Company and any of their affiliates, exceeds
the greatest amount of payments and benefits that could be paid or provided to
you without giving rise to any liability for any excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then you may elect either to (1) pay the
Excise Tax and receive all such payments and benefits as may be payable to you,
or (2) only receive the aggregate amount of such payments and benefits payable
or to be provided to you that would not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax and
other taxes that would otherwise be payable by you (such reduced amount of
payments and benefits, the “Reduced Benefit Amount”). In the event you elect to
receive the Reduced Benefit Amount, however, the reduction in such payments or
benefits pursuant to the immediately preceding sentence shall be made in the
following order: (1) by reducing severance payments based on your Annual Base
Salary and Bonus Amount, if any is then payable, and then (2) by reducing
amounts in respect of any equity-based awards (first in the form of cash
payments, if any are due hereunder, then in respect of any vesting of any such
awards hereunder, and only thereafter in respect of any vesting of any such
awards under any other plan or arrangement).


All of us at eBay are very excited about your continued role at eBay and look
forward to a continued beneficial and fruitful relationship. However, should any
dispute arise with respect to your employment or the termination of that
employment, we both agree that such dispute shall be conclusively resolved by
final, binding and confidential arbitration rather than by a jury court or
administrative agency. The Company will bear those expenses unique to
arbitration. Such arbitration shall be conducted pursuant to the terms of the
Mutual Arbitration Agreement that you and the Company previously executed.
Required Employee Agreements. By signing this letter, you agree that the Mutual
Arbitration Agreement and the Employee Proprietary Information and Inventions
Agreement that you previously executed shall continue in full force and effect.
As you know, in part, the Employee Proprietary Information and Inventions
Agreement requires that a departing employee refrain from unauthorized use or
disclosure of the Company’s confidential information (as defined in that
Agreement). That Agreement does not prevent a former employee from using
know-how and expertise in any new field or position.
This Letter, the Mutual Arbitration Agreement, and the Employee Proprietary
Information and Inventions Agreement contain the entire agreement with respect
to your employment. Should you have any questions with regard to any of the
items indicated above, please call me. Kindly indicate your consent to this
agreement by signing a copy of this Letter and returning it to me.
This Letter cannot be assigned without your prior written consent. This Letter
can be modified or amended only by a written instrument executed by eBay and
you. Upon your signature below, this will become our binding agreement with
respect to your employment and its terms merging and superseding in their
entirety all other or prior offers, agreements and communications, whether
written or oral, by you and the Company as to the specific subjects of this
Letter, including without limitation the offer letter between you and the
Company dated August 30, 2011.
Devin, the Board and I are very pleased with what we have accomplished so far
and we are thrilled about the prospect of your eventual appointment as the
President and Chief Executive Officer of eBay. eBay has an extraordinary future
and I am confident that you are the right leader for eBay at this exciting time.
Very truly yours,
/s/ John Donahoe
John Donahoe
President and Chief Executive Officer
eBay Inc.
 
ACCEPTED:
/s/ Devin Wenig
Devin Wenig
 
September 29, 2014



